       1:18-cv-01101-SEM-TSH # 39             Page 1 of 4                                              E-FILED
                                                                   Tuesday, 11 December, 2018 10:12:23 PM
                                                                               Clerk, U.S. District Court, ILCD

                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE CENTRAL DISTRICT OF ILLINOIS

KELLI ANDREWS, as Administrator of the            )
Estate of Tiffany Ann Rusher, deceased,           )
                                                  )
                       Plaintiff,                 )
       -vs-                                       )          No.     18-cv-1101-SEM-TSH
                                                  )
BRUCE RAUNER et al.,                              )
                                                  )
                       Defendants.                )


                       RESPONSE TO PLAINTIFF’S MOTION FOR
                    ENTRY OF A CONFIDENTIALITY ORDER (DOC. 38)

       NOW COME Defendants, JOHN R. BALDWIN, BRUCE RAUNER, DR. JEFF SIM,

ILLINOIS DEPARTMENT OF CORRECTIONS, and STATE OF ILLINOIS, by and through

their attorney, Lisa Madigan, Attorney General for the State of Illinois, and respond to Plaintiff’s

Motion for Entry of a Confidentiality Order (doc. 38), stating as follows:

       1.      On November 27, 2018, Plaintiff moved for a protective order. Through multiple

discussions, the parties were able to limit their disagreement to one issue—discovery of

protected medical and mental health information of non-party offenders. (Doc. 38.) Plaintiff

argues that she is entitled to receive this information. Id. Defendants contend this information is

protected by state and federal laws or privileges, and Plaintiff should not be allowed to have this

information without redaction to remove personal identifying information. Id.

       2.      As part of her Motion, Plaintiff attached an email that contains Defendants’

arguments in opposition to producing protected medical and mental health information of non-

party offenders. (Exh. 38-2, 7–9.) Defendants incorporate by reference their arguments in the

instant response.




                                             Page 1 of 4
        1:18-cv-01101-SEM-TSH # 39            Page 2 of 4



        3.     Without repeating or rephrasing their arguments, Defendants wish to elaborate on

the public policy concerns of producing this information and respond to new arguments raised by

Plaintiff.

        4.     Without questioning the trustworthiness of any of the persons that would have

access to this information under Plaintiff’s proposed protective order, under Plaintiff’s proposed

protective order, the most intimate details of the lives of non-party offenders would be shared

with upwards of ten people—the number of attorneys of record on this case. These non-party

offenders did not choose for Plaintiff to file this lawsuit. They will not receive notice of the

release of their information and will not have an opportunity to object to said release.

Meanwhile, under Plaintiff’s proposed protective order, the persons involved in this case would

have access to every statement these offenders ever made to a therapist, counselor, or

psychologist, in addition to every ailment, illness, or concern documented by a medical

professional. If Plaintiff utilizes this information at the summary judgment stage or trial, it could

become part of the public record—without the consent of the non-parties.

        5.     In her Motion, Plaintiff states this information is relevant because she needs

information about how other offenders were treated and in order to identify fact witnesses. (Doc.

38.) This information, if relevant, can be obtained without revealing personal identifying

information. Personal identifying information of non-parties can be redacted to allow Plaintiff to

obtain information concerning how other offenders were treated. The identity of fact witnesses

can be disclosed without tying them to their protected health information.

        6.     The discovery of medical records raises significant privacy concerns, especially

when it concerns non-parties. Plaintiff’s proffered reasons for seeking medical and mental health




                                             Page 2 of 4
       1:18-cv-01101-SEM-TSH # 39            Page 3 of 4



information of non-parties do not outweigh these privacy concerns. Accordingly, the Court

should deny Plaintiff’s Motion.

       WHEREFORE, Defendants respectfully request this honorable Court deny Plaintiff’s

Motion for Entry of a Confidentiality Order (doc. 38).

                                                 Respectfully submitted,

                                                 JOHN R. BALDWIN, BRUCE RAUNER, DR.
                                                 JEFF SIM, ILLINOIS DEPARTMENT OF
                                                 CORRECTIONS, and STATE OF ILLINOIS,

                                                      Defendants,

Jeremy C. Tyrrell #6321649                       LISA MADIGAN, Illinois Attorney General,
Assistant Attorney General
500 South Second Street                              Attorney for Defendants,
Springfield, Illinois 62701
(217) 785-4555 Phone                             By: s/Jeremy C. Tyrrell
(217) 782-8767 Fax                                  Jeremy C. Tyrrell
Email: jtyrrell@atg.state.il.us                     Assistant Attorney General




                                            Page 3 of 4
       1:18-cv-01101-SEM-TSH # 39           Page 4 of 4



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE CENTRAL DISTRICT OF ILLINOIS

KELLI ANDREWS, as Administrator of the          )
Estate of Tiffany Ann Rusher, deceased,         )
                                                )
                      Plaintiff,                )
       -vs-                                     )          No.    18-cv-1101-SEM-TSH
                                                )
BRUCE RAUNER et al.,                            )
                                                )
                      Defendants.               )

                                   CERTIFICATE OF SERVICE

       I hereby certify that on December 11, 2018, I caused to be electronically filed the

foregoing Response to Plaintiff’s Motion for Entry of a Confidentiality Order (doc. 38) with the

Clerk of Court using the CM/ECF system, which will send notification of such filing to the

following:

Alexis G. Chardon:    ali@weilchardon.com
Nicole Rae Schult:    nicole@uplcchicago.org
 Stephen H Weil:      steve@weilchardon.com
       Alan Mills:    alan@uplcchicago.org
 Emmanuel Andre:      eandre@northsidetlc.com
Karen L. McNaught:    kmcnaught@cassiday.com

                                                    Respectfully Submitted,

                                                    s/Jeremy C. Tyrrell
                                                    Jeremy C. Tyrrell #6321649
                                                    Assistant Attorney General
                                                    500 South Second Street
                                                    Springfield, IL 62701
                                                    Telephone:      (217) 785-4555
                                                    Facsimile:      (217) 782-8767
                                                    jtyrrell@atg.state.il.us




                                           Page 4 of 4
